- uniform issue list department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division h sec_2k is fe 2k 2s o sec_2 ok ie ok ok ie 2f sec_2s 2k sec_2k fe 2k fe ok 2c fe 2c 2k ok 2k og 24g sec_2k sec_2 2k sec_2 2k ic 2k of of 2k ok legend individual a individual b fund x distribution c fund y distribution d distribution e se tvrati hg 2k sec_2k 2g f sec_2 2c ak of 2k oie 2k os ok ok ok ok ae sec_24s 2a 2s f sec_2s fe oie fe ofc 2c fe fe 2k of ok ke ok re 2ak sec_2s fe 2k 2fe ie aye fe 2c oe fe 2k oie oie oft it ok ake he 2k fs fe fs f sec_2h fe 2c 2k ok he 2k 2s fk 24k sec_3k 2c 2k 2k 2c ake be he ee he fe ke fe fe ak fe ofc fe 2s oe 2k 2k 2h 2k 2k sec_3k ik fe fe 2k 2s fe 2c 2s oe fc 2k fe 2k 2k fe 2k i sec_2 2k fe ie sec_24 2k 2k 2c 2k 2k sec_26 sec_2k sec_2s 2k 2c 2c 2fe 2c oie akc 2k 2k ok g2 he ee he fe he ke ke fee 2k 3c fee ake ae 2c oe ake 22k ae he he hee fe ke ee ke fe fe ke ke eof eae 2c ae oe oe ok net distribution i g7 ae ee ee fe fe fe fe fe kee fe 2s of sec_2k dear sec_2s sec_2s 2g sec_2k 2k 2k ok this is in response to a request submitted on behalf of individual b by her authorized representative by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_402 of he he 2g as fs fe 24s afc 2k of 2fe oe page the internal_revenue_code code the request was supplemented with a letter dated date from the authorized representative the following facts and representation have been submitted under penalties of perjury to support the ruling_request individual b was married to individual a for years and filed a joint tax_return with him until his death on upon his death individual a’s interest in fund x and fund y inured to individual b as his surviving_spouse and beneficiary - when individual b talked with representatives of the retirement_funds it was explained that should she decide not to roll over her distributions the trustees were required to withhold percent of the distribution for income taxes however no tax would be withheld if roll over the entire amount into an ira but her access to the funds would be taxable at the regular rate when withdrawn from the ira it was her misunderstanding that once the percent tax was withheld she would not owe any other taxes it was also explained to her that some of the funds could be received in the form of a lifetime monthly benefit but that these distributions could not commence until she attains age which was seven years later it is represented that the document furnished to individual b by the funds conformed to the rollover notice requirements of sec_402 of the code on date individual b signed an application indicating that she did not want federal_income_tax withholding other than the mandatory withholding on the same date individual b indicated that she wanted to receive all amounts due her in a lump sum and she did not wish to have amounts due to her to be directly rolled over into an ira or other qualified_plan this money was distributed to individual b as follows on date individual b received distribution d from fund y on or about date individual b received distribution c from fund x and distribution e from fund y sec_2k 2k sec_2g 2k ie 2k 2k 2k ok ok page when individual b went to a local_tax preparation service in march of she was informed that the entire distribution was subject_to federal_income_tax and that substantial additional tax was due individual b sought professional advice including the possibility of a ruling to have the 60-day rollover period extended during a telephone conference held on date individual a and her authorized representative contended that as an immigrant she had no experience with taxes and that you understood that the percent withholding_tax would satisfy all of your tax obligations individual a did not confer with an accountant or professional advisor the following ruling is requested on behalf of individual b as surviving_spouse individual b requests a waiver of the 60-day rollover period in order to roll over most or all of the proceeds of distributions c d and e into an individual_retirement_account described in sec_408 because the failure to waive such requirement would be against equity or good conscience under the provisions of sec_402 of the code sec_402 of the code provides that except as otherwise provided in this section any amount distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code concerning rules applicable to rollovers from exempt trusts provides in part that a if any portion of the balance_to_the_credit of an employee is paid to the employee in an eligible_rollover_distribution and b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that a qualified_trust means an employees’ trust described in sec_401 which is exempt from tax under sec_501 sec_402 of the code provides in part that an ie 2s os o sec_2c 2k ok ok page eligible_retirement_plan includes an individual_retirement_account described in sec_408 in general code sec_402 provides that subparagraph b of paragraph shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed subparagraph b of code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only eligible rollover distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 lr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 or sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred information presented does not demonstrate circumstances that would justify a waiver of the 60-day rollover period under sec_402 of the code initially individual b signed paperwork on or about date which indicated that she may have been liable to pay federal_income_tax on the fund x and fund y distributions in addition to the mandatory percent withholding on said paperwork individual b indicated that she did not want any federal_income_tax other than the mandatory percent withholding withheld from her distribution s from funds x and y thus contrary to individual b’s assertion the paperwork indicated that additional federal income taxes may have been due and payable on her distributions additionally on or about date individual b indicated that she wanted to receive all amounts due her from funds x and y in a lump sum tk 2g fe oe 2fe i 2c 2k oc ok page and that she did not wish to have any of said amounts directly rolled over into an ira or other eligible_retirement_plan upon receipt individual b did not roll over and to date has not rolled over any portion of said distributions into an ira individual b has not offered the service any reason why she missed the statutory 60-day deadline and as noted above her reason for now requesting an extension of the 60-day rollover period is contravened by documentation that she signed on or about date it was only after her tax preparer advised her of what additional federal taxes she in fact did owe that individual b decided to roll over her fund x and y distributions under the facts of this case the service declines to extend the 60-day rollover period mandated by code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the original of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact ae fe see see ae ae ae sincerely yours done ethettiyitir donzell littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice at
